DETAILED ACTION
This non-final office action is in response to claims filed 08/30/2018.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 8-9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a method for generating a suggested survey question. Under the broadest reasonable interpretation, the limitations “identify textual features of the initial survey question”, “select a representative survey question for the initial survey question based on the identified textual features”, and “determine a suggested survey question based on the representative survey question” are directed to mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). If a claim recites a limitation that can practically be performed in the human mind, even if they are claimed as being performed on a computer, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See MPEP § 2106.04(a)(2)(III).
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the limitations “receiving, from an administrator device, user input to create an initial survey question” and “providing the suggested survey question for display within a graphical user interface of the administrator device” which are recited at a high level of generality and merely describe well-understood, routine, and conventional activities previously known to the industry as evidenced by Sedeh, US 2018/0330802 in [0016] and [0037]. See MPEP § 2106.05(d).
Claim 1 also recites the additional limitations “utilizing a survey-creation-machine learner to: identify textual features of the initial survey question; select a representative survey question for the initial survey question based on the identified textual features; and determine a suggested survey question based on the representative survey question”. The additional limitations do not show an improvement in the functioning of the computer itself, any other technology or technical field. To show an improvement in the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. See MPEP § 2106.05(a). Independent claims 9 and 15 are similarly rejected using the same rationale.
Claim 2 does not recite any additional elements that integrate the judicial exception into a practical application. The claim merely recites extracting terms from the initial survey question or determining an intent of the initial survey question which does no more than generally link the judicial exception to a particular technological environment. See MPEP § 2106.05(h)
Claim 8 does not recite any additional elements that integrate the judicial exception into a practical application. The limitation recites that the survey-creation-machine learner comprises a recurrent neural network or Naïve Bayes Support Vector Machine which does no more than generally link the judicial exception to a particular technological environment. See MPEP § 2106.05(h)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371).
Regarding Independent Claim 1,
Sedeh teaches a method comprising:
receiving, from an administrator device, user input to create an initial survey question ([0017]: A database of initial survey questions are gathered from various external resources. The examiner notes that some user input is required to create the questions);
utilizing a survey-creation-machine learner ([0027], Fig. 1: Prediction component 26) to:
select a representative survey question for the initial survey question […] ([0043]: Sets of possible questions are created using machine learning algorithms of the prediction component); and
determine a suggested survey question based on the representative survey question ([0045]: The prediction component selects a set of questions that have the fewest number of questions that still satisfy the quality metric threshold level selected from the sets of possible questions); and
providing the suggested survey question for display within a graphical user interface of the administrator device ([0037]: Presentation component 30 displays questions via a graphical user interface of a computing device to a caregiver).  
	Sedeh does not teach:
utilizing a survey-creation-machine learner to:
identify textual features of the initial survey question;
select a representative survey question for the initial survey question based on the identified textual features.
However, Krupa teaches:
utilizing a survey-creation-machine learner to:
identify textual features of the initial survey question ([0050]: Feature extractor 516, which is part of machine learning component 314, extracts one or more features from inputted candidate questions 514);
select a representative survey question for the initial survey question based on the identified textual features (Krupa teaches in [0050] that a question normalization model of the machine learning component uses the extracted features of the candidate questions to output a normalized question. Krupa further teaches in [0053] that a mapping record maps a normalized question to a question (e.g., “Surname?” is mapped to “Last Name?”));
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh so that the survey-creation-machine learner selects a representative survey question for the initial survey question based on identified textual features of the initial survey question as taught by Krupa.
	The motivation for doing so would have been to improve a survey question generator by providing sets of alternative survey questions that are determined to be similar based on identified keywords.

Regarding Dependent Claim 2,
Sedeh and Krupa teach the method of claim 1. Krupa further teaches wherein utilizing the survey-creation-machine learner to identify the textual features of the initial survey question comprises:
extracting terms from the initial survey question (Krupa [0067]: Key words are identified in candidate questions).

Regarding Dependent Claim 3,
Sedeh and Krupa teach the method of claim 2. Krupa further teaches wherein utilizing the survey-creation-machine learner to select the representative survey question for the initial survey question comprises:
identifying synonymous terms within the representative survey question corresponding to the extracted terms from the initial survey question (Krupa [0067]: The likelihood that a certain keyword present in a candidate question is similar to a normalized question is determined).

Regarding Independent Claim 9,
	This claim is similar in scope as claim 1. Sedeh also teaches at least one processor and at least one non-transitory computer readable storage medium storing instructions that are executable by the at least one processor (Sedeh [0050]: A digital processor executes instructions stored on an electronic storage medium). Therefore, the claim is rejected using the same rationale.

Regarding Independent Claim 15,
	This claim is similar in scope as claim 1. Sedeh also teaches a non-transitory computer readable storage medium that stores instructions thereon that are executed by at least one processor (Sedeh [0050]: A digital processor executes instructions stored on an electronic storage medium). Therefore, the claim is rejected using the same rationale.

Regarding Dependent Claim 16,
Sedeh and Krupa teach the non-transitory computer readable medium of claim 15. Sedeh teaches further comprising instructions that, when executed by the at least one processor, cause the computing system to:
provide the suggested survey question to recipient devices associated with survey recipients (Sedeh [0046]: The selected set of questions is presented to a patient);
receive a response to the suggested survey question from a recipient device of the recipient devices (Sedeh [0047]: The caregiver receives response to the selected set of questions); and
utilize a suggested-action-machine learner to determine a suggested action item based on the response (Sedeh [0048]: Questions may be presented to the patient based on responses to the set of selected questions).  

Regarding Dependent Claim 17,
Sedeh and Krupa teach the non-transitory computer readable medium of claim 16. Sedeh further teaches instructions that, when executed by the at least one processor, cause the computing system to utilize the suggested-action-machine learner to determine the suggested action item by:
determining a suggested follow-up survey question (Sedeh teaches in [0039] an additional question may be provided to a patient in response to a previously answered question).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in further view of Kasa (US 2020/0042577).
Regarding Dependent Claim 4,
Sedeh and Krupa teach the method of claim 1. Sedeh further teaches:
utilizing the survey-creation-machine learner to determine an additional suggested survey question based on the representative survey question […] (Sedeh [0039]: An additional question is generated based on a previous set of possible questions); and
providing a first selectable option for the suggested survey question and a second selectable option for the additional suggested survey question for display within the graphical user interface of the administrator device (Sedeh [0037]: Presentation component causes questions and answer fields to be presented on a computing device).
	Sedeh and Krupa do not teach:
wherein the suggested survey question corresponds to a first survey category and the additional suggested survey question corresponds to a second survey category; 
	However, Kasa teaches:
wherein the suggested survey question corresponds to a first survey category and the additional suggested survey question corresponds to a second survey category ([0072]: The survey questions may be divided into multiple sections by the survey organizer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh and Krupa so that the suggested survey question and the additional suggested survey question correspond to a first and second survey category respectively as taught by Kasa.
	The motivation for doing so would have been to organize questions into sections based on an identified topic thus allowing survey creators to group questions by their relevancy.

Regarding Dependent Claim 5,
Sedeh, Krupa, and Kasa teach the method of claim 4.  Kasa further teaches:
receiving an indication from the administrator device of a user selection of the first selectable option for the suggested survey question (Sedeh [0047]: Corresponding answers to questions are presented to the caregiver).
	Kasa further teaches:
identifying supplementary suggested survey questions corresponding to the first survey category (Kasa [0068]: An attentiveness question may be determined after answering a question belonging to a section); and
providing the supplementary suggested survey questions for display within an updated graphical user interface of the administrator device (Kasa [0068]: The attentiveness question is presented to the survey organizer in the user interface).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in further view of MacLeod (US 2018/0150607).
Regarding Dependent Claim 6,
Sedeh and Krupa teach the method of claim 1.  Krupa further teaches before receiving the user input to create the initial survey question:
inputting a training survey question into the survey-creation-machine learner (Krupa [0050]: The machine learning component 314 may comprise a training component 502 which receives sample questions);
utilizing the survey-creation-machine learner to:
identify training textual features of the training survey question (Krupa [0050]: Feature extractor 508 extracts one or more features from the sample questions); and
select a candidate-representative-survey question for the training survey question based on the identified training textual features (Krupa [0050]: The sample questions are mapped to a normalized question).
Sedeh and Krupa do not teach:
training the survey-creation-machine learner to select representative survey questions for initial survey questions by comparing the candidate-representative-survey question to a ground-truth-representative-survey question.
However, MacLeod teaches:
training the survey-creation-machine learner to select representative survey questions for initial survey questions by comparing the candidate-representative-survey question to a ground-truth-representative-survey question ([0044]: Received questions are compared against questions in the training sets.  MacLeod also teaches in [0011] and [0012] that the training sets include ground truth questions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh and Krupa so that the survey-creation machine learner is trained to select representative survey questions for initial survey questions by comparing the candidate-representative-survey question to a ground-truth-representative-survey question as taught by MacLeod.
	The motivation for doing so would have been to improve generation of a survey question by training a machine learner to understand different grammatical forms of questions that may be posed by an individual (MacLeod [0010]).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in view of MacLeod (US 2018/0150607) in further view of Miller (US 2018/0357240).
Regarding Dependent Claim 7,
Sedeh, Krupa, and MacLeod teach the method of claim 6, but do not teach wherein training the survey-creation-machine learner to select the representative survey questions for the initial survey questions comprises:
determining a loss from a loss function based on comparing the candidate-representative-survey question to the ground-truth-representative-survey question; and
adjusting machine-learning parameters of the survey-creation-machine learner based on an objective to decrease the loss in a subsequent iteration.
	However, Miller teaches:
determining a loss from a loss function based on comparing the candidate-representative-survey question to the ground-truth-representative-survey question ([0034]: A loss function is used for comparing the generated output of a question with an output of a ground-truth question); and
adjusting machine-learning parameters of the survey-creation-machine learner based on an objective to decrease the loss in a subsequent iteration ([0034]: Machine learning models are iteratively trained and updated using training sets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh, Krupa, and MacLeod so that the survey-creation-machine learner is trained to select the representative survey questions for the initial survey questions by determining a loss from a loss function based on a comparison of the candidate-representative-survey question to the ground-truth-representative-survey question as taught by Miller.
	The motivation for doing so would have been improve generation of a survey question by using standard back-propagation to iteratively train the machine learner (Miller [0006]).
 
Regarding Dependent Claim 19,
Sedeh and Krupa teach the non-transitory computer readable medium of claim 16. Sedeh further teaches instructions that, when executed by the at least one processor, cause the computing system to, before receipt of the user input to create the initial survey question:
input into the suggested-action-machine learner a training response to a survey question from a training survey respondent (Sedeh [0047]: The caregiver receives response to the selected set of questions);
utilize the suggested-action-machine learner to determine a suggested-training-action item based on the training response (Sedeh [0048]: Questions may be presented to the patient based on responses to the set of selected questions).
	Sedeh and Krupa do not teach:
train the suggested-action-machine learner to determine suggested action items for responses by determining a loss from a loss function based on comparing the suggested-training-action item to a ground-truth-action item for the training response and adjusting machine-learning parameters of the suggested-action-machine learner based on an object to decrease the loss in a subsequent iteration.  
However, MacLeod teaches:
train the suggested-action-machine learner to determine suggested action items for responses by […] comparing the suggested-training-action item to a ground-truth-action item for the training response and adjusting machine-learning parameters of the suggested-action-machine learner […] ([0044]: Received questions are compared against questions in the training sets.  MacLeod also teaches in [0011] and [0012] that the training sets include ground truth questions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh and Krupa so that a suggested-action-machine learner is trained to determine suggested action items for responses comparing a suggested-training-action item to a ground-truth-action item for the training response and adjusting machine-learning parameters of the suggested-action-machine learner as taught by MacLeod.  
	The motivation for doing so would have been to improve generation of a survey question by training a machine learner to understand different grammatical forms of questions that may be posed by an individual (MacLeod [0010]).
	Sedeh, Krupa, and MacLeod do not teach:
train the suggested-action-machine learner to determine suggested action items for responses by determining a loss from a loss function based on comparing the suggested-training-action item to a ground-truth-action item for the training response and adjusting machine-learning parameters of the suggested-action-machine learner based on an object to decrease the loss in a subsequent iteration.  
	However, Miller teaches:
train the suggested-action-machine learner to determine suggested action items for responses by determining a loss from a loss function based on comparing the suggested-training-action item to a ground-truth-action item for the training response ([0034]: A loss function is used for comparing the generated output of a question with an output of a ground-truth question) and adjusting machine-learning parameters of the suggested-action-machine learner based on an object to decrease the loss in a subsequent iteration ([0034]: Machine learning models are iteratively trained and updated using training sets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh, Krupa, and MacLeod so that a suggested-action-machine learner is trained to determine suggested action items for responses comparing a suggested-training-action item to a ground-truth-action item for the training response and adjusting machine-learning parameters of the suggested-action-machine learner as taught by MacLeod.  
          	The motivation for doing so would have been improve generation of a survey question by using standard back-propagation to iteratively train the machine learner (Miller [0006]).
                                                                                                                                               
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in further view of Lieberman (US 2019/0378618).
Regarding Dependent Claim 8,
Sedeh and Krupa teach the method of claim 1, but do not teach wherein the survey-creation-machine learner comprises a recurrent neural network or a Naïve Bayes Support Vector Machine.  
	However, Lieberman teaches wherein the survey-creation-machine learner comprises a recurrent neural network or a Naïve Bayes Support Vector Machine ([0046]: Learning models in the context of artificial neural networks may be implemented using a recurrent neural networks (RNN) or Bayesian network models (e.g., naive Bayes)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh and Krupa so that the survey-creation-machine learner comprises a recurrent neural network or a Naïve Bayes Support Vector Machine.
	The motivation for doing so would have been that the modification was obvious to try. Krupa teaches in [0052] that examples of machine learning algorithm used by the machine learning component include Bayesian networks therefore, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success and yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 421, 82 USPQ2d at 1397).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in view of Taylor (US 2019/0057414) in further view of Vijay (US 2015/0381552).
Regarding Dependent Claim 10,
Sedeh and Krupa teach the system of claim 9, but do not teach instructions that, when executed by the at least one processor, cause the system to:
receive from the administrator device demographic indicators for target survey recipients, a recipient location for the target survey recipients, and a time range in which to send the target survey recipients the initial survey question and the suggested survey question;
utilize a survey-timeframe-machine learner to determine from within the time range a suggested timeframe in which to send the initial survey question and the suggested survey question to the target survey recipients, the suggested timeframe corresponding to a highest predicted response rate for the target survey recipients; and
provide the suggested timeframe for display within the graphical user interface of the administrator device.  
However, Taylor teaches instructions that, when executed by the at least one processor, cause the system to:
receive from the administrator device demographic indicators for target survey recipients, a recipient location for the target survey recipients ([0024]: Eligibility requirements determined by a survey include gender, age, and location), and a time range in which to send the target survey recipients the initial survey question and the suggested survey question ([0023]: A trigger event for sending a survey to a survey target is determined by the survey creator);
utilize a survey-timeframe-machine learner to determine from within the time range a suggested timeframe in which to send the initial survey question and the suggested survey question to the target survey recipients ([0023], [0039]: Survey eligibility determination subsystem determines when to send a survey to a survey target based on the requirements determined by the survey creator which may be at a certain time of day) […].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh and Krupa so that a survey-timeframe-machine learner determines a suggested timeframe within a time range to send survey questions to target survey recipients as taught by Taylor.
	The motivation for doing so would have been to increase the survey completion rate by sending surveys to respondents at a certain time of the day.
	Sedeh, Krupa, and Taylor do not teach:
the suggested timeframe corresponding to a highest predicted response rate for the target survey recipients; and
provide the suggested timeframe for display within the graphical user interface of the administrator device.
	However, Vijay teaches:
the suggested timeframe corresponding to a highest predicted response rate for the target survey recipients ([0077]-[0078]: A highest ranking may be identified among a plurality of time frames for an improved response rate) ; and
provide the suggested timeframe for display within the graphical user interface of the administrator device ([0101]: A user interface may display exact times when communications should be sent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh and Krupa so that a survey-timeframe-machine learner determines a suggested timeframe in which to send the initial survey question and the suggested survey question to target survey recipients and provides the suggested timeframe for display within the graphical user interface of the administrator device as taught by Taylor.
	The motivation for doing so would have been to improve survey delivery techniques by providing optimization of delivery time of surveys to respondents (Vijay [0001]).

Regarding Dependent Claim 11,
Sedeh, Krupa, Taylor, and Vijay teach the system of claim 10. Vijay further teaches instructions that, when executed by the at least one processor, cause the system to utilize the survey-timeframe-machine learner to determine the suggested timeframe by:
determining a first response rate for a first survey cluster comprising responses from prior survey recipients who received digital surveys within a first timeframe and who correspond to the demographic indicators and the recipient location for the target survey recipients (Vijay [0057]: The interaction of members with messages may be determined within the past 30 days);
determining a second response rate for a second survey cluster comprising responses from prior survey recipients who received digital surveys within a second timeframe and who correspond to the demographic indicators and the recipient location for the target survey recipients (Vijay [0057]: The interaction of members with messages may be determined within the past 30 days, therefore the interaction may be with a message occurring in a different timeframe);
applying a first machine-learning parameter to the first response rate to determine a first weighted response rate (Vijay [0080]: Prediction models may be trained to determine the weight or relevance of predicting interactions during a particular time interval); and
applying a second machine-learning parameter to the second response rate to determine a second weighted response rate (Vijay [0080]: The prediction models may also determine the weight or relevance of predicting interactions during another time interval).  

Regarding Dependent Claim 12,
Sedeh, Krupa, and Taylor teach the system of claim 11. Vijay further teaches instructions that, when executed by the at least one processor, cause the system to utilize the survey-timeframe-machine learner to determine the suggested timeframe by:
determining that the first weighted response rate exceeds the second weighted response rate (Vijay [0080]: Prediction models may be trained to determine the weight or relevance of predicting interactions during a particular time interval); and
selecting a current corollary of the first timeframe as the suggested timeframe based on the first weighted response rate exceeding the second weighted response rate (Vijay [0094]-[0095]: A statistical machine learning model may be used to determine a timeframe).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in view of Taylor (US 2019/0057414) in view of Vijay (US 2015/0381552) in further view of MacLeod (US 2018/0150607).
Regarding Dependent Claim 13,
Sedeh, Krupa, Taylor, and Vijay teach the system of claim 10. Taylor further teaches instructions that, when executed by the at least one processor, cause the system to, before receiving the demographic indicators, the recipient location, and the time range:
input into the survey-timeframe-machine learner training demographic indicators for prior survey recipients, a training recipient location for the prior survey recipients, and a training time range in which the prior survey recipients received survey questions (Taylor [0024]: Eligibility requirements determined by a survey include gender, age, and location);
utilize the survey-timeframe-machine learner to determine from within the training time range a training timeframe for sending the survey questions (Taylor [0023], [0046]: A trigger event for sending a survey to a survey target is determined by the survey creator or may be determined by a supervised machine learning model).
train the survey-timeframe-machine learner to determine suggested timeframes for sending suggested survey questions to survey recipients of identified demographic indicators within identified recipient locations […] (Taylor [0023], [0039], [0046]: Survey eligibility determination subsystem determines when to send a survey to a survey target based on the requirements determined by the survey creator or by a supervised machine learning model which may be at a certain time of day). Vijay further teaches determining the highest recorded response rate for the prior survey recipients (Vijay [0057], [0078]-[0080]: The prediction module may use logs in the past 30 days to determine the best time to deliver content), however Sedeh, Krupa, Taylor, and Vijay do not teach:
train the survey-timeframe-machine learner to determine suggested timeframes for sending suggested survey questions to survey recipients of identified demographic indicators within identified recipient locations by comparing the training timeframe to a ground-truth timeframe for sending the survey questions, the ground-truth timeframe corresponding to a highest recorded response rate for the prior survey recipients.
	However, MacLeod teaches
[…] comparing the training value to a ground-truth value ([0044]: A comparison is made between an input and a ground truth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh, Krupa, Taylor, and Vijay so that the survey-timeframe-machine learner determines suggested timeframes by comparing the training timeframe to a ground-truth timeframe for sending the survey questions corresponding to a highest recorded response rate for the prior survey recipients.
	The motivation for doing so would have been to improve the techniques for determining the best time to deliver surveys, thus increasing the response rate from respondents.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in view of Taylor (US 2019/0057414) in view of Vijay (US 2015/0381552) in view of MacLeod (US 2018/0150607) in further view of Miller (US 2018/0357240).
Regarding Dependent Claim 14,
Sedeh, Krupa, Taylor, Vijay, and MacLeod teach the system of claim 13, but do not teach instructions that, when executed by the at least one processor, cause the system to train the survey-timeframe-machine learner to determine the suggested timeframes for sending the suggested survey questions to the survey recipients by:
determining a loss from a loss function based on comparing the training timeframe to the ground-truth timeframe; and
adjusting machine-learning parameters of the survey-timeframe-machine learner based on an objective to decrease the loss in a subsequent iteration.  
However, Miller teaches:
determining a loss from a loss function based on comparing the training value to the ground-truth value ([0034]: A loss function is used for comparing the generated output of a question with an output of a ground-truth question); and
adjusting machine-learning parameters of the survey-timeframe-machine learner based on an objective to decrease the loss in a subsequent iteration ([0034]: Machine learning models are iteratively trained and updated using training sets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh, Krupa, Taylor, Vijay, and MacLeod so that a loss from a loss function is determined based on a comparison of the training timeframe to the ground truth timeframe and adjusting machine-learning parameters based on an objective to decrease the loss in a subsequent iteration as taught by Miller.
          	The motivation for doing so would have been improve generation of a survey question by using standard back-propagation to iteratively train the machine learner (Miller [0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in further view of Barbosa (US 2017/0337477)
Regarding Dependent Claim 18,
Sedeh and Krupa teach the non-transitory computer readable medium of claim 16, but do not teach instructions that, when executed by the at least one processor, cause the computing system to utilize the suggested-action-machine learner to determine the suggested action item by: 
applying natural-language processing to identify terms within the response;
determining the suggested action item based on the response and the terms.
	However, Barbosa teaches:
applying natural-language processing to identify terms within the response ([0038]: Natural language processing is used by a response follow up system to identify response terms);
determining the suggested action item based on the response and the terms ([0039]: A follow up question is generated that is based on the response and the response terms).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh and Krupa so that the suggested-action machine-learner determines the suggested action based on the response and terms identified in the response using natural language processing.
	The motivation for doing so would have been to obtain additional desired information from a recipient of a survey if the response to a survey question is incomplete (Barbosa [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Sedeh (US 2018/0330802) in view of Krupa (US 2017/0249371) in further view of Sbodio (US 2019/0110728).
Regarding Dependent Claim 20,
Sedeh and Krupa teach the non-transitory computer readable medium of claim 16. Sedeh further teaches instructions that, when executed by the at least one processor, cause the computing system to:
receive […] an action-item-completion indicator indicating that the survey recipient completed or failed to complete the suggested action item (Sedeh [0047]: unanswered questions are presented to the caregiver); and
utilize an additional suggested-action-machine learner to determine a suggested-follow-up-action item based on the […] action-item-completion indicator (Sedeh [0048]: Responsive to the patient not answering a question one or more alternate additional questions are presented to the patient).  
Sedeh and Krupa not teach instructions that, when executed by the at least one processor, cause the computing system to:
receive a demographic indicator for a survey recipient who provided the response to the suggested survey question and an action-item-completion indicator indicating that the survey recipient completed or failed to complete the suggested action item; and
utilize an additional suggested-action-machine learner to determine a suggested-follow-up-action item based on the demographic indicator and the action-item-completion indicator.  
	However, Sbodio teaches instructions that, when executed by the at least one processor, cause the computing system to:
receive a demographic indicator for a survey recipient who provided the response to the suggested survey question […] ([0040]: A profile for an interviewee may include a marital status, current medical condition, current physical characteristic or mental condition); and
utilize an additional suggested-action-machine learner to determine a suggested-follow-up-action item based on the demographic indicator […] ([0057]: Information from an interviewee’s profile is used to generate a next question).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sedeh and Krupa so that an additional suggested-action-machine learner is used to determine a suggested-follow-up-action item based on a demographic indicator as taught by Sbodio.
	The motivation for doing so would have been to improve the quality of survey results by providing a survey creator with an option to generate additional questions based on desired specifications that match demographic indicators. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171